TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 27, 2021



                                       NO. 03-20-00420-CR


                                 Sean Patrick Bunker, Appellant

                                                  v.

                                   The State of Texas, Appellee




          APPEAL FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.